By the Court :
We are of opinion that the freight book was properly admitted in evidence. The witness made the entries in the book, including the entry of May 10th. He made the entries truly, and in the regular order of business, on the day they purport to have been made. This, in effect, is that the witness, on May 10th, truly entered the fact that two horses were then shipped from London to Cincinnati, The entry in the book and the oath of the witness supplement each other. The book was really a part of the oath, *655and, therefore, admissible with it in evidence. 1 Greenl. Ev., see. 437, (12th ed.) and note 3.
Motion overruled.
West, J., did not sit in the case, having formerly been of counsel.